Citation Nr: 0639698	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
iliotibial band partial tear.

2.  Entitlement to an increased (compensable) rating for 
Osgood-Schlatter's disease, left leg.

3.  Entitlement to an increased (compensable) rating for 
Osgood-Schlatter's disease, right leg.

4.  Entitlement to an increased (compensable) rating for 
psuedofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO granted 
service connection for the disabilities set forth on the 
cover page of this decision, and assigned a noncompensable 
rating, effective from separation from service.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In December 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board remanded the claim to the RO in December 2005 for 
further development and consideration. 


FINDINGS OF FACT

1.  The partial iliotibial band partial tear results in very 
slight current residuals.  

2.  The veteran's service-connected Osgood-Schlatter disease, 
left leg, is productive of subjective complaints of pain; 
with extension to 0 degrees, and flexion to 140 degrees; and 
there is no subluxation or instability.  

3.  The veteran's service-connected Osgood-Schlatter disease, 
right leg, is productive of subjective complaints of pain, 
with extension to 0 degrees, and flexion to 140 degrees; and 
there is no subluxation or instability. 

4.  The psuedofolliculitis barbae does not involve at least 5 
percent of the entire body, or 5 percent of exposed areas; 
does not require treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs; does not 
result in scarring that is disfiguring, unstable, tender or 
painful on examination or objective demonstration; or result 
in any limitation of any body part affected.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left 
iliotibial band partial tear have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2006).

2.  The criteria for an initial compensable rating for 
Osgood-Schlatter disease, left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5256-63 (2006).

3.  The criteria for an initial compensable rating for 
Osgood-Schlatter disease, left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5256-63 (2006).

4.  The criteria for an increased, initial (compensable) 
evaluation for psuedofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 4.710, 4.118, Diagnostic Codes 7800, 
7803-05, 7813 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice was given in July 2004.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The Board concludes that the RO letter sent in July 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for increased 
ratings, complied with VA's notification requirements and set 
forth the laws and regulations applicable to his claims.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  Several VA examinations were obtained.   

The veteran was not provided with notice of the type of 
evidence necessary to establish the effective date for the 
increased rating claim.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  The veteran is already in receipt of the 
earliest effective date possible under the law, the day 
following separation from service.  See 38 C.F.R. § 3.400 
(b)(2)(i). 

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

B.  Analysis

In January 2003, an X-ray study noted that the veteran had a 
extremely mild form of Osgood-Schlatter disease.  In August 
2003, VA conducted an examination just prior to the veteran's 
discharge from service.  The examiner noted that the veteran 
sustained a partial tear of the left iliotibial band in 
service in 1999.  He underwent 8 weeks of physical therapy.  
The examiner stated that the condition was essentially healed 
with no residuals or physical impairment.  The examiner noted 
that the veteran had Osgood-Schlatter disease 
(osteochondrosis of the tibial tubercle) of both knees with 
hypertrophic anterior tibial tuberosities 1.0 by 1.0 
centimeter, at the base, by 0.75 centimeter, deep, 
bilaterally, which were slightly tender to palpation.  The 
veteran's condition did not affect knee range of motion, and 
there was no tenderness on passive knee range of motion.  
However, the veteran had knee tenderness on full ruck (up to 
50 to 70 pounds) marches for long distances, but day-to-day 
activities, running and walking do not bother his knees.  The 
examiner stated that, when the veteran is not carrying his 
ruck, he did not have any physical impairment due to his 
bilateral leg disability.  The examiner noted that he veteran 
had several scattered small 1.0 centimeter by 1.0 centimeter 
bumps on the right side, left side, and underneath the jaw.  
The lesions were nontender and noninfected.  

Based on the clinical findings recorded in the veteran's 
service medical records and at the time of that pre-discharge 
examination in August 2003, service connection was 
established for left iliotibial band partial tear, Osgood 
Schlatter disease of the left and right legs, and 
psuedofolliculitis barbae.  Each of these conditions was 
assigned a noncompensable rating from separation from 
service.

A VA progress note dated in February 2004 reveals that he had 
a macular skin rash around the collar area, and he was given 
a topical ointment.  He also complained of bilateral knee 
pain of two-years duration.  Bilateral knee range of motion 
was normal, and he was given a non-steroidal anti-
inflammatory drug.  A VA dermatological note dated in August 
2004 noted that the had some papules and pustules on the nape 
of his neck and jaw.  He was given an antibiotic.  

A VA joints examination was conducted in June 2006.  The 
veteran complained of knee pain, weakness, stiffness, 
swelling, redness, instability, and locking.  The veteran 
noted that these symptoms are present on a daily basis and 
that they worsen with running.  He also notes that physical 
activities create flareups which prevent ambulation.  He 
stated that he occasionally wears knee braces.  He did not 
report any subluxation or dislocation of the knees.  
Examination of both knees found no effusion, erythema, or 
swelling.  On repetitive motion, the veteran complained of 
pain in  both knees, but there was no decreased range of 
motion, observable pain, spasm, weakness, fatigue or 
incoordination.  The veteran's muscle strength was good and 
there was no muscle atrophy.  Knee ligament stability tests 
were normal.  Ankle X-ray studies were normal. 

The examiner noted that the veteran complained of pain around 
the left fibular head, however, it was noted that the 
iliotibial band does not insert there, and thus this pain is 
not a residual of the iliotibial band injury.  Examination 
found hip range of motion to be painless.  On repetitive 
motion, there was no decreased range of motion, pain, 
weakness, fatigue or incoordination.  Muscle strength was 
5/5.  The examiner did not believe that the inservice 
diagnosis of partial tear of the left iliotibial band was 
correct.  Regardless of the diagnosis, the examiner stated 
that the veteran had minor symptoms of the disability.  

The examiner was asked to differentiate between the 
impairment caused by the iliotibial band condition and the 
Osgood-Schlatter disease as it pertained to the left leg.  
The examiner noted that the functioning of the veteran's left 
leg was very good, so there was not much impairment to 
allocate between the two disabilities.  

A VA skin examination was conducted in June 2006.  The 
veteran belied that his service-service skin disorder was 
disfiguring.  The veteran pointed out scars, however, the 
examiner did not observe any.  The examiner noted that there 
was no rash or inflammatory process present.  The examiner 
found no disfigurement.  The examiner stated that the skin 
condition covered 0 percent of exposed areas, and 0 percent 
of the total body.  

Subsequently added to the record were additional VA treatment 
records dated in 2004 which reflect that the veteran has been 
seen for manifestations of his skin disorder and for 
complaints associated with his lower extremities, to include 
both knees.  Through written statements and testimony, the 
veteran stated that his service-connected conditions 
increased severity.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his conditions, the Board must 
consider his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  Thus, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

1.  Left Iliotibial Band Disability

The veteran's disability is rated under Diagnostic Code 5258.  
A 20 percent rating under Diagnostic Code 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  As there is no evidence of effusion or locking, 
the Board concludes that the veteran's symptoms do not 
approximate the criteria provided by Diagnostic Code 5258 for 
a 20 percent rating.  In addition, there is no Diagnostic 
Code pertaining to the knee which would provide the veteran a 
compensable rating.

The veteran's condition could be rated by analogy to a muscle 
injury.  A noncompensable rating is warranted for slight 
impairment of Muscle Group XIV.  A 10 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for moderately severe impairment.  A 40 percent 
rating is warranted for severe impairment.  Function: 
Extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in 
postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  Anterior thigh group: (1) 
Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  3 8 C.F.R. §4.73, Diagnostic Code 5314.

As the examination reports noted above show no more than 
slight residual disability with normal muscle strength, the 
preponderance of the evidence is against the assignment of a 
10 percent rating under Diagnostic Code 5314.

2.  Knee Disabilities

The RO has evaluated the veteran's Osgood-Schlatter disease, 
of both legs, as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  See 38 C.F.R. § 4.31.  Under this 
provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  With evidence of malunion of 
the tibia and fibula, a 30 percent evaluation is warranted 
with marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board finds that the criteria for an initial compensable 
rating under Diagnostic Code  5262 have not been met.  The 
evidence shows that the veteran has complained of knee pain, 
and that X-rays are consistent with very mild Osgood-
Schlatter disease.  The latest VA examination report noted 
that there was no effusion, erythema, or swelling.  At all 
times, he is shown to have full bilateral knee extension and 
flexion.  There is no evidence of instability.  No ankle 
disability has been shown.  Accordingly, the Board finds that 
the criteria for an initial compensable rating under 
Diagnostic Code  5262 have not been met.

An initial compensable rating is not warranted under any 
other potentially applicable diagnostic code.  See  
Schafrath, supra.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where knee flexion is limited to 45 
degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent 
evaluation is warranted where there is a limitation of knee 
extension to 10 degrees.

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

As previously noted, the evidence shows that the bilateral 
knee flexion and extension are normal.  Accordingly, the 
Board finds that the criteria for an initial compensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261 have not been met.

With regard to the possibility of an increased rating due to 
functional loss, see 38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98, as previously stated, the veteran is shown 
to have normal extension and flexion of both knees.  The VA 
examination reports show had normal bilateral knee range of 
motion with no observable evidence of pain, weakness, 
fatigability, or lack of endurance with repetitive movement.  
There is no evidence of neurological deficit.  The Board 
further notes that there is a complete lack of such findings 
as incoordination or muscle atrophy.  In summary, although 
the Board has considered the veteran's complaints of pain and 
the noted use of a brace, the Board finds that the findings 
do not support an initial compensable evaluation due to 
functional loss under either Diagnostic Code 5260 or 
Diagnostic Code 5261, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.

Arthritis has not been detected on X-ray study, thus a higher 
rating is not warranted under Diagnostic Code 5003.

Application of Diagnostic Code 5257 is inappropriate as there 
have been no objective findings of recurrent subluxation or 
lateral instability.  Therefore, an initial compensable 
rating is not warranted under Diagnostic Code 5257.  
Application of Diagnostic Code 5256 is also inappropriate as 
there is no diagnosis of ankylosis of the knee.  Furthermore, 
the veteran may not be rated by analogy to this code as he 
does not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor are there frequent episodes of 
"locking," pain and effusion into the joint.  Genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it has not been diagnosed.

3.  Psuedofolliculitis Barbae

Under the criteria for rating the skin, effective August 30, 
2002, psuedofolliculitis barbae is rated under Diagnostic 
Code 7813, the diagnostic code chosen by the RO to rate the 
service-connected skin condition which can be rated under 
dermatitis or scarring.  

A compensable rating for dermatitis requires at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

As noted above, the veteran's service-connected skin 
condition covers much less than 5 percent of his total body 
surface, and the veteran has not taken any corticosteroids or 
other immunosuppressive drugs for the condition.  Therefore, 
a compensable rating under this Diagnostic Code is not 
warranted.  

The veteran's skin condition can also berated based on scars 
(Diagnostic Codes 7800, 7802-7805).  The criteria for rating 
skin disabilities include 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining to disfigurement of the head, face, or neck, 
which provides that an evaluation of 10 percent is warranted 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
requires disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with two or three characteristics of 
disfigurement.

Note (1) to revised Diagnostic Code 7800 provides that the 
eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The criteria provide for assignment of a 10 percent 
evaluation for scars for a superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-04.  Otherwise, scars 
can be rated on the limitation of motion of the affected 
part.  Diagnostic Code 7805.

As noted above, there is a complete absence of any competent 
or objective medical evidence on file which shows that this 
skin condition results in a scar that is disfiguring, 
unstable, painful, that it loses its covering repeatedly, or 
that it adversely affects any function.  

4.  Conclusion

As the noncompensable rating represented the greatest degree 
of impairment shown from the effective date of the grant of 
service connection from separation from service, to the 
present, there is no basis for staged rating pursuant to 
Fenderson.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to an increased rating for left iliotibial band 
partial tear is denied.

Entitlement to an increased rating for Osgood-Schlatter 
disease, left leg, is denied.

Entitlement to an increased rating for Osgood-Schlatter 
disease, right leg, is denied.

Entitlement to an increased rating for psuedofolliculitis 
barbae is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


